              Case 2:18-cv-01254-RSL Document 60 Filed 03/02/21 Page 1 of 1



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE
 6
      JOEL STEDMAN, et al.,
 7
                                                               Cause No. C18-1254RSL
                             Plaintiffs,
 8
                   v.                                          ORDER REGARDING SEAL
 9
      PROGRESSIVE DIRECT INSURANCE
10
      CO.,

11
                             Defendant.

12

13          This matter comes before the Court on “Plaintiff’s Motion to File Under Seal.” Defendant
14
     has withdrawn its designation of Exhibit 28 as confidential for purposes of plaintiff’s motion for
15
     class certification.
16
            Having reviewed the submissions of the parties and the remainder of the record, the
17

18   motion to seal Exhibits 4 and 5 to the class certification motion, plus the narrow redactions

19   regarding those documents on pages 3-4 of the underlying motion, is GRANTED. Exhibit 28
20   and the redactions regarding that testimony shall be made publicly available. Plaintiff is directed
21
     to file a publicly accessible version of Exhibit 28 and a version of the motion for class
22
     certification that redacts only the information regarding Exhibits 4 and 5.
23
            Dated this 2nd day of March, 2021.
24

25
                                                Robert S. Lasnik
26                                              United States District Judge
27

28   ORDER REGARDING SEAL - 1
